 



Exhibit 10.9
PIPER JAFFRAY COMPANIES
AMENDED AND RESTATED
2003 ANNUAL AND LONG-TERM INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT
(Employee)



     
   Full Name of Optionee:
   
 
     
   No. of Shares Covered:
    Date of Grant:
 
     
   Exercise Price Per Share:
    Expiration Date:
 
     
   Exercise Schedule pursuant to Section 4:
   
 
   
 
  No. of Shares as to Which Option
Date of Vesting
  Becomes Exercisable as of Such Date
 
   
 
   

     This is a Non-Qualified Stock Option Agreement (this “Agreement”) between
Piper Jaffray Companies, a Delaware corporation (the “Company”), and the
optionee identified above (the “Optionee”) effective as of the date of grant
specified above.
Recitals
     WHEREAS, the Company maintains the Piper Jaffray Companies Amended and
Restated 2003 Annual and Long-Term Incentive Plan, as amended from time to time
(the “Plan”);
     WHEREAS, the Board of Directors of the Company has appointed the
Compensation Committee (the “Committee”) with the authority to determine the
awards to be granted under the Plan; and
     WHEREAS, the Committee or its delegee has determined that the Optionee is
eligible to receive an award under the Plan in the form of a Non-Qualified Stock
Option (this “Option”) and has set the terms thereof;
     NOW, THEREFORE, the Company hereby grants this Option to the Optionee under
the terms set by the Committee as follows:

 



--------------------------------------------------------------------------------



 



Terms and Conditions*
1. Grant. Subject to the terms of the Plan, the Optionee is granted this Option
to purchase the number of Shares specified at the beginning of this Agreement on
the terms set forth herein.
2. Exercise Price. The price to the Optionee of each Share subject to this
Option is the exercise price specified at the beginning of this Agreement.
3. Not an Incentive Stock Option. This Option is not intended to be an
“incentive stock option” within the meaning of Section 422 of the Code.
4. Exercise Schedule. Subject to the following provisions and the terms of the
Plan, this Option shall vest and become exercisable as to the number of Shares
and on the dates specified in the Exercise Schedule at the beginning of this
Agreement. The Exercise Schedule shall be cumulative; thus, to the extent this
Option has not already been exercised and has not expired, terminated, or been
canceled, the Optionee may at any time, and from time to time, purchase any
portion of the Shares then purchasable under the Exercise Schedule.
     (a) This Option shall continue to vest in accordance with the Exercise
Schedule at the beginning of this Agreement, and may be exercised until the
Expiration Date specified at the beginning of this Agreement, if the Employee
remains continuously employed (including during the continuance of any leave of
absence as approved by the Company or an Affiliate) by the Company or an
Affiliate from the Date of Grant through the Expiration Date.
     (b) This Option shall immediately vest in full, and may be exercised until
the Expiration Date specified at the beginning of this Agreement, if the
Employee’s employment by the Company or an Affiliate terminates because of the
Employee’s death or long-term disability (as defined in the Company’s long-term
disability plan, a “Disability”).
     (c) If the Employee’s employment by the Company or an Affiliate terminates
as a result of a Severance Event (as defined in the Company’s Severance Plan and
as determined in the sole discretion of the Company), then this Option will, as
determined by the Committee and set forth in writing in a severance agreement,
continue to vest in the numbers and on the dates specified in the Exercise
Schedule at the beginning of this Agreement, and may be exercised until the
Expiration Date specified at the beginning of this Agreement, so long as the
Employee complies with the terms and conditions of the Severance Plan and the
applicable severance agreement, including execution of a general release of all
claims against the Company and any designated Affiliates and their respective
agents, on a form provided by the Company for this purpose and within the
timeframe designated by the Company, that becomes effective and enforceable.
     (d) If the Employee’s employment with the Company or an Affiliate
terminates for any reason other than for Cause (as defined below) or due to the
Employee’s death, Disability or as a result of a Severance Event (as set forth
in paragraphs 4(b)-(c), above), then the unvested portion of the Option shall
cease vesting and be cancelled, unless, at or around the
 

*   Unless the context indicates otherwise, capitalized terms that are not
defined in this Agreement have the meanings set forth in the Plan.

2



--------------------------------------------------------------------------------



 



time of such termination, the Employee voluntarily elects to sign a
Post-Termination Agreement with the Company, and thereafter complies with the
Employee’s obligations under such agreement including the obligation to refrain
from engaging in any Post-Termination Restricted Activities. “Post-Termination
Restricted Activities” include each of the following:
     (i) at any time during the period set forth in the Post-Termination
Agreement, the Employee uses, discloses or misappropriates any Company-Related
Information (as defined below) unless the Company or an Affiliate consents
otherwise in writing. “Company-Related Information” means any confidential or
secret knowledge or information of the Company or an Affiliate that the Employee
has acquired or become acquainted with during the Employee’s employment with the
Company or an Affiliate, including, without limitation, any confidential
customer list, confidential business information, confidential materials
relating to the practices or procedures of the Company or an Affiliate, or any
other proprietary information of the Company or an Affiliate; provided, however
that Company-Related Information shall not include any knowledge or information
that is now published or which subsequently becomes generally publicly known in
the form in which it was obtained from the Company or an Affiliate, other than
as a direct or indirect result of the Employee’s disclosure in contradiction of
this Section4(d);
     (ii) any time during the period set forth in the Post-Termination
Agreement, the Employee directly or indirectly, on behalf of the Employee or any
other person (including but not limited to a Talent Competitor (as defined
below)), solicits for employment any person employed by the Company or an
Affiliate who was employed by the Company or an Affiliate and with whom Employee
interacted at any time within three (3) years prior to the date of the
Employee’s termination of employment;
     (iii) any time during the period set forth in the Post-Termination
Agreement, the Employee directly or indirectly, on behalf of any Talent
Competitor, solicits any customer, client or account of the Company or any
Affiliate, that was a customer, client or account of the Company or any
Affiliate and with whom the Employee interacted at any time within three
(3) years prior to the date of the Employee’s termination of employment, or the
Employee otherwise seeks to divert any such customer, client or account away
from the Company or any Affiliate; or
     (iv) any time during the period set forth in the Post-Termination
Agreement, without the prior written consent of the Company or an Affiliate, the
Employee directly or indirectly owns, manages, operates, controls or
participates in the ownership, management, operation or control of a Talent
Competitor; or becomes connected as an officer, employee, partner, director,
consultant, independent contractor or otherwise with a Talent Competitor; or has
or acquires any financial or other pecuniary interest in any Talent Competitor.
A “Talent Competitor” means any corporation, partnership, limited liability
company or other business association, organization or entity or person of any
kind whatsoever that engages in the investment banking, securities brokerage or
investment management business, including, but not limited to, investment banks,
sell-side broker dealers, mergers and acquisitions or strategic advisory firms,
merchant banks, hedge funds, private equity firms, venture capital firms, asset
managers and investment advisory firms. Notwithstanding the foregoing, however,

3



--------------------------------------------------------------------------------



 



ownership by the Employee, for passive personal investment purposes only, of
less than 5% of the voting stock of a Talent Competitor that is any publicly
held corporation shall not by itself constitute engaging in a Post-Termination
Restricted Activity.
If and so long as the conditions of Section 4(d) are satisfied, the Option shall
not cease to vest and be cancelled but, as set forth in the Post-Termination
Agreement, shall vest in full or will continue to vest in the numbers and on the
dates specified in the Exercise Schedule at the beginning of this Agreement.
     (e) Notwithstanding any other provisions of this Agreement to the contrary,
the Committee may in its sole discretion, declare at any time that the Option,
or any portion thereof, shall vest immediately or, to the extent it otherwise
would be forfeited pursuant to the terms of this Agreement, shall vest in the
numbers and on the dates specified in the Exercise Schedule at the beginning of
this Agreement, or in such other numbers and on such other dates as are
determined by the Committee to be in the interests of the Company as determined
by the Committee in its sole discretion.
5. Expiration. This Option shall expire at 4:00 p.m. Central Time on the
earliest of:
     (a) the expiration date specified at the beginning of this Agreement;
     (b) termination of the Optionee’s employment with the Company or an
Affiliate if such termination is for “Cause,” in which event this Option shall
immediately expire. “Cause” means (i) the Employee’s continued failure to
substantially perform his or her duties with the Company or an Affiliate after
written demand for substantial performance is delivered to the Employee,
(ii) the Employee’s conviction of a crime (including misdemeanors) that, in the
Company’s determination, impairs the Employee’s ability to perform his or her
duties with the Company or an Affiliate, (iii) the Employee’s violation of any
policy of the Company or an Affiliate that the Company deems material, (iv) the
Employee’s violation of any securities law, rule or regulation that the Company
deems material, (v) the Employee’s engagement in conduct that, in the Company’s
determination, exposes the Company or an Affiliate to civil or regulatory
liability or injury to their reputations, (vi) the Employee’s engagement in
conduct that would subject the Employee to statutory disqualification pursuant
to Section 15(b) of the Exchange Act and the regulations promulgated thereunder,
or (vii) the Employee’s gross or willful misconduct, as determined by the
Company; or
     (c) the last day of the period as of or following the termination of
employment of the Optionee during which this Option can be exercised, as
specified in Section 4 of this Agreement.
No one may exercise this Option after it has expired, notwithstanding any other
provision of this Agreement.
6. Procedure to Exercise Option.
     (a) Notice of Exercise. Subject to the terms of this Agreement, this Option
may be exercised by delivering written notice of exercise to the Company at its
headquarters in a form provided by the Company or a similar form containing
substantially the same information and addressed or delivered to the attention
of Executive Compensation. The notice shall state the election to exercise this
Option, the number of Shares to be

4



--------------------------------------------------------------------------------



 



purchased, and shall be signed by the person exercising this Option. If the
person exercising this Option is not the Optionee, he or she also must submit
appropriate proof of his or her right to exercise this Option.
     (b) Tender of Payment. Any notice of exercise shall be accompanied by:
     (i) payment (by wire transfer, check, bank draft or money order, or, if the
purchase price is paid from a client account maintained by the Company’s broker
dealer subsidiary, through an internal transfer of funds to an account
designated by the Company) of the full purchase price of the Shares being
purchased;
     (ii) by delivery to the Company of unencumbered Shares, which have been
held by the person exercising this Option for at least 6 months prior to the
date of exercise, having an aggregate Fair Market Value on the date of exercise
equal to the purchase price of such Shares; or
     (iii) any combination of (i) or (ii) above.
Notwithstanding the other terms of this subparagraph, the Optionee shall not be
permitted to pay any portion of the purchase price of the Shares being purchased
with Shares if the Committee believes that payment in such manner is
undesirable.
     (c) Delivery of Shares. As soon as practicable after the Company receives a
properly executed notice from the person exercising this Option and the purchase
price provided for above, it shall cause a book entry to be made by the
Company’s transfer agent in the name of such person evidencing the Shares being
purchased (unless such person requests a stock certificate evidencing such
Shares). The Company shall pay any original issue or transfer taxes with respect
to the issue or transfer of the Shares and all fees and expenses incurred by it
in connection therewith. All Shares so issued shall be fully paid and
nonassessable. Notwithstanding anything to the contrary in this Agreement, the
Company shall not be required to issue or deliver any Shares before the
completion of such registration or other qualification of such Shares under any
state law, rule, or regulation as the Company determines to be necessary or
desirable.
7. Limitation on Transfer. While the Optionee is alive, only the Optionee (or
his or her legal representative) may exercise this Option. Unless otherwise
permitted by the Committee in accordance with the terms of the Plan, this Option
may not be assigned or transferred other than by will or the laws of descent and
distribution and shall not be subject to pledge, hypothecation, execution,
attachment, or similar process. Any attempt to assign, transfer, pledge,
hypothecate, or otherwise dispose of this Option contrary to the provisions
hereof, and the levy of any attachment or similar process upon this Option,
shall be void.
8. No Stockholder Rights Before Exercise. No person shall have any of the rights
of a stockholder of the Company with respect to any Share subject to this Option
until the Share actually is issued to him or her upon exercise of this Option.
9. Discretionary Adjustment. The Committee may make appropriate adjustments in
the number of Shares subject to this Option and in the purchase price per Share
to give effect to any adjustments made in the number of outstanding Shares
through a Change in Control, recapitalization, reclassification, stock dividend,
stock split, reverse stock split, stock combination or other relevant change;
provided that

5



--------------------------------------------------------------------------------



 



fractional Shares shall be rounded to the nearest whole Share. Notwithstanding
the foregoing, to the extent that any Option is otherwise considered to be
deferred compensation under Section 409A of the Code, any adjustment to such
Option will comply with Section 409A of the Code (including current and future
guidance issued by the Department of Treasury and/or Internal Revenue Service).
10. Tax Withholding. Delivery of Shares upon exercise of this Option shall be
subject to any required withholding taxes. As a condition precedent to receiving
Shares upon exercise of this Option, the Optionee may be required to pay to the
Company, in accordance with the provisions of the Plan, an amount equal to the
amount of any required withholdings. The Optionee acknowledges that the Company
has directed the Optionee to seek independent advice regarding the applicable
provisions of the Code, the income tax laws of any municipality, state or
foreign country in which the Optionee may reside, and the tax consequences of
the Optionee’s death.
11. Interpretation of This Agreement. All decisions and interpretations made by
the Committee with regard to any question arising hereunder or under the Plan
shall be binding and conclusive upon the Company and the Optionee. If there is
any inconsistency between the provisions of this Agreement and the Plan, the
provisions of the Plan shall govern.
12. Discontinuance of Employment. This Agreement shall not give the Optionee a
right to continued employment with the Company or any Affiliate, and the Company
or Affiliate employing the Optionee may terminate his or her employment and
otherwise deal with the Optionee without regard to the effect it may have upon
him or her under this Agreement.
13. Obligation to Reserve Sufficient Shares. The Company shall at all times
during the term of this Option reserve and keep available a sufficient number of
Shares to satisfy this Agreement.
14. Binding Effect. This Agreement shall be binding in all respects on the
heirs, representatives, successors and assigns of the Optionee.
15. Choice of Law. This Agreement is entered into under the laws of the State of
Delaware and shall be construed and interpreted thereunder (without regard to
its conflict-of-law principles).
16. Entire Agreement. This Agreement and the Plan set forth the entire agreement
and understanding of the parties hereto with respect to the grant and exercise
of this Option and the administration of the Plan and supersede all prior
agreements, arrangements, plans, and understandings relating to the grant and
exercise of this Option and the administration of the Plan.
17. Amendment and Waiver. Except as provided in the Plan, this Agreement may be
amended, waived, modified, or canceled only by a written instrument executed by
the parties or, in the case of a waiver, by the party waiving compliance.
18. Acknowledgment of Receipt of Copy. By execution hereof, the Optionee
acknowledges having received a copy of the prospectus related to the Plan and
instructions on how to access a copy of the Plan.

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Optionee and the Company have executed this
Agreement as of the date of grant specified at the beginning of this Agreement.

                  OPTIONEE
 
                     
 
                PIPER JAFFRAY COMPANIES
 
           
 
  By        
 
           
 
  Its        
 
           

7